Filed 2/4/16 P. v. Quinones CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G052307

         v.                                                            (Super. Ct. No. C078106)

HENRY QUINONES,                                                        OPINION

     Defendant and Appellant.


                   Appeal from a judgment of the Superior Court of Orange County, Richard
M. King, Judge. Affirmed.
                   Christian C. Buckley, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.


                                             *               *               *
              Appellant Henry Quinones was convicted by a jury of 26 counts of lewd
acts with a child (Pen. Code, § 288(a)), all arising from his continuous molestation of a
girl who was eight years old at the time of trial. The trial court sentenced him, in
absentia, to 56 years in state prison, a term arrived at by imposing the mid-term
punishment of six years for the first count and adding two years (1/3 the statutory
midterm) for each of the additional 25 counts.
              Appellant eventually appealed from that sentence, and we appointed
counsel to represent him. Counsel did not argue against his client, but advised this court
he could find no issues to argue on appellant’s behalf. (People v. Wende (1979) 25
Cal. 3d 436.) He filed a brief which set forth the very unusual facts of the case and the
points counsel had considered as possible appellate issues. Counsel also notified
appellant of his right to submit a letter brief directly to us and appellant did so, but raised
no cognizable arguments.
              We have considered the points raised by counsel and have scoured the
record – a record limited in this case by the absence of a trial transcript – for other
possible issues. We agree with appellate counsel there are no arguable issues on appeal
and therefore affirm.


                                           FACTS


              Appellant’s trial began July 31, 1991. On August 29, after 13 days of trial,
he failed to appear. No one knew where he was or why he did not show up for court.
The trial judge conducted a hearing, determined appellant was voluntarily absent and
proceeded under Penal Code section 1043, which allows for trial to continue under such
circumstances. On September 9, after two days of deliberation, the jury convicted
appellant on 26 of the 28 counts with which he was charged.


                                               2
              Although still unaware of where his client might be, trial counsel
conscientiously filed a notice of appeal on his behalf. When appellant continued to
absent himself from the court’s jurisdiction, this court dismissed the appeal. For this
reason, no reporter’s transcript of the trial was ever prepared.
              In 2014, appellant was found and extradited from Mexico. He appeared in
court and the previously ordered 56 year sentence was imposed. He filed a second notice
of appeal, which we address here.


                                       DISCUSSION


              There are no issues for us to review. Appellant’s appeal has already been
dismissed once. A reviewing court can always dismiss an appeal by a party who rejects
the authority of the trial court. As explained by our Supreme Court, “A party to an action
cannot, with right or reason, ask the aid or assistance of a court in hearing his demands
while he stands in an attitude of contempt of the legal orders and processes of the courts
of this state.” (MacPherson v. MacPherson (1939) 13 Cal. 2d 271, 277; People v. Kubby
97 Cal. App. 4th 619, 622.)
              Appellant disobeyed an order of the court to return for the next day of trial
and voluntarily absented himself for 15 years. It would be difficult to be more
contemptuous of the “legal orders and processes of the courts of this state” than that.
(MacPherson v. Mac Pherson, supra, 13 Cal.2d at p. 277.) Case law recognizing the
power of appellate courts to dismiss an appeal by a fugitive from justice go back in an
uninterrupted line at least as far as People v. Clark (1927) 201 Cal. 474. In the absence
of any explanation, our predecessors on this court, who dismissed appellant’s appeal on
that basis, cannot be faulted.
              And no explanation has been forthcoming. Appellate counsel was unable
to offer one, and appellant – while insisting he has a defense to the charges – has made no

                                              3
effort to explain his unauthorized sabbatical. As appellate counsel points out, California
Rules of Court, rule 8.272 (c)(2) gives us the authority to recall a remittitur and reassume
jurisdiction over the case. But the rule applies to situations in which there is good cause.
Here, there appears to be no cause – at least none that is offered.
              Appellant’s insistence that he could not have committed the crimes because
he is sterile and his penis is too small, misapprehends the nature of the charges against
him. Penal Code section 288, subdivision (a), applies to any lewd act with a child – not
just intercourse. Physical inability to accomplish intercourse would not be a complete
defense to the charge, and to the extent his alleged physical condition might have enabled
him to impeach the complaining witness, doing so would have required him to be present
to testify to it. He made a choice not to do that 15 years ago.
              We can find nothing in appellant’s trial, sentencing, or representation which
might provide a legal argument with a reasonable chance of success. We find ourselves
in complete agreement with appellate counsel that there is no basis here for an appeal.


                                      DISPOSITION


              The judgment is affirmed.




                                                  RYLAARSDAM, ACTING P. J.

WE CONCUR:



IKOLA, J.



THOMPSON, J.


                                              4